An order of court authorizing the attachment was not necessary (Laws of 1879, c. 57, s. 28); and there is no occasion to inquire whether there were any defects of notice or entry. If objections to such defects were not waived by the defendant's general appearance (Colby v. Knapp, 13 N.H. 175; *Page 211 
Wright v. Boynton, 37 N.H. 9, 19; March v. Eastern, R. R., 40 N.H. 548,583), they were waived by his appearance and motion for a continuance. His motion to dismiss, although made within the first four days of the first term (Seaver v. Allen, 48 N.H. 473), was not seasonably made after his motion for a continuance was submitted. Smith v. Whittier, 9 N.H. 464; Downer v. Shaw, 22 N.H. 281; State v. Richmond, 26 N.H. 232, 242; Gilmanton v. Ham, 38 N.H. 108; Robinson v. Potter, 43 N.H. 191; Peebles v. Rand,48 N.H. 342; Candia v. Chandler, 58 N.H. 127.
Exceptions overruled.
FOSTER, J., did not sit: the others concurred.